UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-6268



GORDON SEXTON,

                                             Petitioner - Appellant,

          versus


W. J. THOMPSON, Warden, FCI-Morgantown; JANET
RENO, Attorney General of the United States,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-96-141-1)


Submitted:   September 29, 1998           Decided:   October 23, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gordon Sexton, Appellant Pro Se. Rita R. Valdrini, Assistant United
States Attorney, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gordon Sexton appeals a district court order denying relief on

his petition filed under 28 U.S.C. § 2241 (1994). In light of our

recent decision in Pelissero v. Thompson and Hayes v. Federal

Bureau of Prisons, ___ F.3d ___, 1998 WL 559663 (4th Cir. Sept. 3,

1998) (No. 97-6156, 97-6221), we affirm the district court order.

We deny Sexton’s motions for sanctions and for appointment of coun-

sel but grant his motion to present newly discovered case law. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2